



ELEVENTH AMENDMENT OF
2013 LOAN AND SECURITY AGREEMENT


THIS ELEVENTH AMENDMENT OF 2013 LOAN AND SECURITY AGREEMENT (“Eleventh
Amendment”) is made as of the 30th day of September, 2017 (the “Effective Date”)
by and among ADA-ES, INC., a Colorado corporation (“Borrower”), ADVANCED
EMISSIONS SOLUTIONS, INC., a Delaware corporation (“ADES”), and COBIZ BANK, a
Colorado corporation, d/b/a COLORADO BUSINESS BANK (“Lender”).
RECITALS
A.    Borrower, ADES and Lender are parties to that certain 2013 Loan and
Security Agreement dated as of September 19, 2013 (as amended, supplemented,
modified and restated from time to time, the “Loan Agreement”).
B.    In accordance with the provisions of the Loan Agreement, Lender has agreed
to amend, for the benefit of Borrower, certain terms and conditions contained in
the Loan Agreement, as specifically provided herein.
C.    ADES wishes to provide its consent to the amendments set forth herein.
D.    Other than as defined in this Eleventh Amendment, all capitalized terms
used in this agreement without definition shall have the meanings given to such
terms in the Loan Agreement.
NOW THEREFORE, in consideration of the promises and covenants made by Borrower
and contained in this Eleventh Amendment and the consent given by ADES herein,
Lender agrees to the amendments set forth below as of the Effective Date:
1.Amendments to Definitions. The following definitions are amended and restated
in their entirety, to read as follows:
“EBITDA” means for any Measurement Period, with respect to Borrower and its
Subsidiaries on a consolidated basis, in accordance with GAAP, net income for
such period (i) plus, without duplication and to the extent deducted in
calculating net income, the sum of (a) interest expense, (b) the sum of federal,
state, local and foreign taxes paid in cash, (c) depreciation and amortization
expense, (d) subject to Lender’s approval, which shall not be unreasonably
withheld, any extraordinary, unusual or non-recurring items, and, (e) any other
non-cash items; (ii) minus, without duplication and to the extent added in
calculating net income, the sum of (a) any extraordinary, unusual or
non-recurring items, including without limitation all income from the sale of
activated carbon injection and dry sorbent injection equipment systems, and (b)
any non-cash items.
“Maximum Secured Line” means Ten Million Dollars ($10,000,000).
“Secured Line Termination Date” means September 30, 2018, or such earlier date
as may occur pursuant to Section 8.2 hereof.





--------------------------------------------------------------------------------





2.    Amendment of Exhibits. Exhibit C and Exhibit F to the Loan Agreement are
each amended and restated to read, respectively, in their entirety, as attached
hereto.


3.    Letter of Credit Facility. Section 2.11(a) is amended and restated to read
as follows:
(a)    Subject to the terms and conditions of this Agreement and the other Loan
Documents, the Secured Line may be utilized, upon request of Borrower, in
addition to the Advances, for the issuance of Letters of Credit by Lender
provided, however, that in no event shall:


(i)    the aggregate amount of the Letters of Credit exceed at any time the sum
of Eight Million Dollars ($8,000,000);
(ii)    the aggregate amount of the Letters of Credit, plus the aggregate
principal amount of all Advances then outstanding, exceed at any time the
Borrowing Base;
(iii)    the expiration date of any Letter of Credit extend beyond the Maturity
Date;
(iv)    Lender be obligated to issue any Letter of Credit at any time while
there then exists and is continuing any Default or Event of Default; nor
(v)    any Letter of Credit be issued in a currency other than United States
Dollars nor at a tenor other than sight.


4.    Promise to Pay Fees. Section 3.2 is amended and restated in its entirety
to read as follows:
(a)    Borrower shall pay Lender, on or before execution hereof, a loan
origination fee of Twenty-Five Thousand Dollars ($25,000); and
(b)    Borrower shall pay Lender an annual unused commitment fee equal to .75%
of the averaged unused portion of the Maximum Secured Line payable monthly in
arrears commencing on November 1, 2017 (the “Non-Use Fee”). For the purpose of
calculating the Non-Use Fee, the Letters of Credit issued hereunder shall be
deemed to be a use of the Maximum Secured Line.
5.    Litigation. Section 5.6 is amended and restated in its entirety to read as
follows:


Other than the arbitration award issued on April 8, 2011 in favor of Norit
Americas, Inc. and Norit International, N.V., and the related subsequent
confidential settlement agreement dated August 29, 2011 and indemnity settlement
agreement dated November 28, 2011, the material terms of which have


2

--------------------------------------------------------------------------------





been disclosed to Lender (“Settlement Agreements”), there are no actions, suits,
proceedings, or investigations pending or, to the knowledge of Borrower or ADES,
threatened against Borrower which, if adversely determined, would, in any case
or in the aggregate, have a Material Adverse Effect.
6.    Financial Covenants. Section 6.12, entitled “Minimum Balance Covenant,” is
hereby deleted.


7.    No Default. Borrower and ADES hereby certify to Lender that, after giving
effect to the amendments and waivers provided herein, Borrower is in full
compliance with the provisions of the Loan Agreement, and that no Event of
Default will occur as a result of the effects of this Eleventh Amendment.


8.    Release of Claims. Borrower and ADES hereby release and forever discharge
Lender, its affiliates, directors, officers, agents, employees, and attorneys
(“Lender Parties”) of and from any and all liability, suits, damages, claims,
counterclaims, demands, reckonings and causes of action, setoffs and defenses,
whether known or unknown, whether arising in law or equity, which any of
Borrower or ADES have, now have or may have in the future against Lender Parties
by reason of any acts, omissions, causes or things arising out of or in any way
related to this Eleventh Amendment or the Loan Agreement existing or accrued as
of the date of this Eleventh Amendment. This release shall survive the
termination of this Eleventh Amendment. Borrower acknowledges that the foregoing
release is a material inducement to Lender’s decision to extend to Borrower the
financial accommodations hereunder and has been relied upon by Lender in its
agreement to enter into this Eleventh Amendment.
9.    Costs. Borrower will pay Lender’s attorneys’ fees for preparation of this
Eleventh Amendment and all reasonable costs and expenses of Lender in connection
therewith.
10.    Miscellaneous.
(a)
The paragraph headings used herein are intended for reference purposes only and
shall not be considered in the interpretation of the terms and conditions
hereof.

(b)
The terms and conditions of this Eleventh Amendment shall be binding upon and
shall inure to the benefit of the parties hereto, their successors and permitted
assigns.

(c)
This Eleventh Amendment may be executed in any number of counterparts, and by
Lender, ADES and Borrower on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all of which shall together
constitute one and the same agreement.

(d)
Except as expressly modified by this Eleventh Amendment, the Loan Agreement
shall remain in full force and effect and shall be enforceable in accordance
with its terms.



3

--------------------------------------------------------------------------------





(e)
This Eleventh Amendment and the Loan Agreement constitute the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, understandings, and agreements
between such parties with respect to such subject matter.

(f)
This Eleventh Amendment, and the transactions evidenced hereby, shall be
governed by, and construed under, the internal laws of the State of Colorado,
without regard to principles of conflicts of law, as the same may from time to
time be in effect, including, without limitation, the Uniform Commercial Code as
in effect in the State of Colorado.

(Signatures on following page)








4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Eleventh
Amendment as of the date first above set forth.




 
 
ADA-ES, INC.,
 
 
a Colorado corporation
 
 
 
 
 
 

 
By:
/s/ L. Heath Sampson
 
Name:
L. Heath Sampson
 
Title:
President
 
 
 



 
 
ADVANCED EMISSIONS SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 

 
By:
/s/ L. Heath Sampson
 
Name:
L. Heath Sampson
 
Title:
CEO
 
 
 







 
440469


Signature Page to Eleventh Amendment of 2013 Loan and Security Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Eleventh
Amendment as of the date first above set forth.




 
 
COBIZ BANK,
 
 
a Colorado corporation,
 
 
d/b/a COLORADO BUSINESS BANK
 
 
 



 
By:
/s/ Paul D. Stanford
 
 
Paul D. Stanford, Senior Vice President
 
 
 
 
 
 



400469








Signature Page to Eleventh Amendment of 2013 Loan and Security Agreement

--------------------------------------------------------------------------------






EXHIBIT C
BORROWING BASE CERTIFICATE
(Revised 9/30/2017)


As of the period ending              , 20    




This Certificate is made and dated as of                 , 20     and is
submitted by ADA-ES, INC., a Colorado corporation, in accordance with the 2013
Loan and Security Agreement by and among ADA-ES, INC., ADVANCED EMISSIONS
SOLUTIONS, INC., and COBIZ Bank, a Colorado corporation, d/b/a Colorado Business
Bank (as amended, modified, supplemented and restated from time to time, the
“Loan Agreement”). Capitalized terms used but not defined herein shall have the
respective meanings therefor set forth in the Loan Agreement.


The undersigned hereby certifies to Lender that the undersigned is familiar with
the following financial information, which has been taken from Borrower’s books
and records, which are complete and accurate, and the following calculations on
the Borrowing Base and the remaining amount under the Borrowing Base are true
and correct.


BORROWING BASE
(All numbers must be taken from the most recent 10-K or 10-Q filed by ADES with
the Securities and Exchange Commission.)


A. Total fixed payments due to Borrower by CCS n/k/a Tinuum Group, LLC on the
AECI Leases
 
B. Balance in A discounted to present value using a discount factor of ten
percent (10%)*
 
C. Eighty percent (80%) of B
 
D. Total Available Collateral: C or $10,000,000, whichever is less
 
E.    Current Secured Line Balance of $____________ plus the aggregate amount of
outstanding Letters of Credit of $________________)
 
F. Excess / (Deficit) Borrowing Base (D minus E)
 

*Spreadsheet used to calculate present value attached.


 
 
ADA-ES, INC.,
 
 
a Colorado corporation
 
 
 
 
 
 

 
By:
 
 
Name:
 
 
Title:
 
 
 
 





Exhibit C

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
(Revised 9/30/2017)


ADA-ES, INC., a Colorado corporation (“Borrower”), and ADVANCED EMISSIONS
SOLUTIONS, INC., a Delaware corporation (“ADES”), hereby certify to COBIZ BANK,
a Colorado corporation, d/b/a COLORADO BUSINESS BANK (“Lender”) pursuant to the
2013 Loan and Security Agreement by and among Borrower, ADES and Lender (as
amended, modified, supplemented and restated from time to time, the “Loan
Agreement”), that:


A.General.


1.Capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement.


2.Borrower has materially complied with the terms, covenants and conditions to
be performed or observed by Borrower contained in the Loan Agreement and the
Loan Documents.


3.Neither on the date hereof nor, if applicable, after giving effect to any
Advance made under the Loan Agreement on the date hereof, does there exist an
Event of Default.


B.
Financial Covenants. (All numbers must be taken from the most recent 10 K or
10-Q filed by ADES with the Securities and Exchange Commission.)





1.Minimum EBITDA Covenant:
A. Consolidated net income for the Measurement Period of ADES and its
Subsidiaries
 
without duplication and to the extent deducted in calculating Net Income in A:
 
B. interest expense
 
C. the sum of federal, state, local and foreign taxes paid in cash
 
D. depreciation and amortization expense
 
E. any extraordinary, unusual or non-recurring items
 
F. any other non-cash items
 
G. Total of A+B+C+D+E+F
 
   without duplication and to the extent deducted in calculating Net Income in
A:
 
H. any extraordinary, unusual or non-recurring items, including without
limitation all income from the sale of activated carbon injection and dry
sorbent injection equipment systems
 
I. any other non-cash items
 
J. Total of H+I
 
K. G less J
 
L. Is K greater than or equal to $24,000,000
yes/no



Exhibit F, Page 1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower and ADES have executed and delivered this
Compliance Certificate on             , 20___.


ADA-ES, INC., a Colorado corporation
ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation
 
 
 
 
By:
 
By:
 
Its:
 
Its:
 





Exhibit F, Page 2